878 F.2d 381
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Taliesin G.T. GWYDDIONIAID, Plaintiff-Appellant,v.Robert O'NEIL, Sgt.;  Unknown Officer;  Corbin PoliceDepartment;  City of Corbin, Whitley County of Kentucky;Jerry Taylor;  Russell Underwood;  Deputy Jailer Dale;  C.B.Upton;  Comprehensive Care Center;  City of Lexington;Fayette County of Kentucky;  Lexington-Fayette Urban CountyDetention Center;  James E. Keller;  Thomas C. Chapuk;Commonwealth of Kentucky;  Wallace Wilkinson;  Frederic J.Cowan;  Martha L. Collins;  David Armstrong;  South CentralBell Telephone Company;  Laurel District Court;  Deputy A.J.Mills;  Knox County Sheriff's Department;  Knox County ofKentucky;  City of Barbourville;  James Gray, Corporal;D.J. Martin;  Roderick Messer, District Judge, Defendants-Appellees.
No. 88-6346.
United States Court of Appeals, Sixth Circuit.
June 26, 1989.

Before KENNEDY, RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Taliesin G.T. Gwyddioniaid appeals pro se from an order dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  He has also requested the appointment of counsel and copies of this court's file in this case, as well as his various district court files.  Plaintiff sued various officials, employees and agencies of the State of Kentucky and certain of its cities and counties, seeking damages as well as declaratory and injunctive relief, based on allegations that his constitutional rights had been infringed by the defendants in several respects.  The case was referred to a magistrate, who recommended that it be dismissed as frivolous under 28 U.S.C. Sec. 1915(d), due to the fact that most of the claims were barred by the doctrine of res judicata, and the remainder were of a conclusory nature.  Plaintiff filed objections to the report which did not challenge the magistrate's conclusion that most of his claims were precluded by prior suits, or clarify the remainder of the claims which had been found conclusory.  The district court dismissed the suit based on the magistrate's recommendation.


3
Upon consideration, we conclude that the dismissal of this case must be affirmed for the reasons stated in the magistrate's report and adopted by the district court in its order of November 10, 1988.


4
Accordingly, plaintiff's motions for counsel and for copies of his files are hereby denied, and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.